Citation Nr: 1410684	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and diabetic nephropathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971 and from February 1975 to November 1975.

This matter came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   In February 2013, a Travel Board hearing was held before the undersigned.  This matter was remanded in May 2013 for further development.  A review of the record shows that the RO has complied with all remand instructions by taking appropriate action to obtain updated treatment records, providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the June 2009 rating decision, the RO denied a rating in excess of 40 percent for diabetes mellitus.  An interim, July 2013, rating decision assigned a 60 percent disability rating, effective June 7, 2013.  However, the issue remains in appellate status as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the May 2013 Board decision remanded the issue of service connection for posttraumatic stress disorder (PTSD).  A July 2013 rating decision granted service connection for PTSD.  Consequently, this matter is no longer before the Board.

In addition and as discussed below, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 7, 2013, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  [Since the Veteran's combined service-connected disability rating is 100 percent effective from June 7, 2013, TDIU from that date forward is moot.]  This issue is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to June 7, 2013, the Veteran's service-connected diabetes mellitus was manifested by requirement of insulin, restricted diet and regulation of activities. 

2.  From June 7, 2013, the Veteran's service-connected diabetes mellitus has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus neither progressive loss of weight and strength has been shown. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 40 percent, prior to June 7, 2013, for the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 and Code 7913 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 60 percent, from June 7, 2013, for the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 and Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

      Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a timely letter sent in October 2008 provided the notice contemplated by Dingess.  The Veteran was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  Additionally, this notice was compliant with the requirements articulated in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 



      Duty to Assist

Pursuant to VA's duty to assist, the Veteran was provided the opportunity to give testimony before the Board in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2013 hearing, the Veterans Law Judge specifically discussed the evidence that was lacking to substantiate the claim.  Specifically, the Judge noted that the Veteran asserted his diabetes had worsened since the previous examination and indicated that a new examination was warranted.  As such, the Board finds that there has been compliance with 38 C.F.R.§ 3.103(c)(2), in accordance with Bryant.

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes pertinent post-service treatment records and VA examination reports.  The Veteran was afforded VA examinations in December 2008 and July 2013.  Each examiner reviewed the claims file, conducted the appropriate studies, noted the Veteran's assertions, and provided findings.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that a further examination is not necessary.

The Board is satisfied that VA has made reasonable efforts to obtain the relevant treatment records, and finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Legal Criteria 

The Veteran claims entitlement to assignment of an increased disability rating for his service-connected type-II diabetes mellitus.  He essentially contends that this disability has been more severely disabling than the assigned ratings reflect.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including the Virtual VA electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 for diabetes mellitus is successive because each higher evaluation requires the elements of the lower evaluation.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The Board has considered whether separate ratings were warranted for erectile dysfunction and nephropathy associated with diabetes mellitus.  However, there is no evidence of penile deformity.  The same can be said of diabetic nephropathy, which was not found on VA examination in July 2013.  As such, as neither diabetic nephropathy nor erectile dysfunction meets the criteria for compensable evaluations, they remain part of the diabetic process.  38 C.F.R. § 4.115b, 4.119, 4.120.  The Board notes that the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  

Additionally, the Board notes that the Veteran has been assigned separate disability ratings for secondary complications of diabetes, including: peripheral neuropathy of each limb and diabetic retinopathy of the bilateral eyes.  The Veteran has not challenged the rating assigned for these complications, and as such, are not part of this appeal.  

Factual Background

To initiate his claim for an increased rating, the Veteran submitted a Physician's Statement for Diabetes in July 2008.  This statement noted the Veteran's diabetes required insulin and restricted diet, or an oral hypoglycemic agent. 

The Veteran underwent a VA examination in December 2008.  The Veteran reported that his diabetes was worse, requiring him to check his sugars three times a day.  The Veteran reported that he had never been hospitalized for keroacidosis or hypoglycemic reactions.  He also reported that he had not seen a diabetic care provider due to keroacidosis or hypoglycemic reactions in the past twelve months.  He reported a restricted diet, with 5 pound weight loss over 8-9 months.  Additionally he was instructed to eat and exercise properly.  The Veteran's treatment was medication and a sliding scale of regular insulin injections before meals.  

On examination, it was noted the Veteran had erectile dysfunction caused by diabetes but there was no history of hospitalization, procedures, trauma, or surgery related to erectile dysfunction.  There was no history of genitourinary, urinary, or renal dysfunctions.  Bladder, kidney or bowel problems were not found.  While there was a notation to examine the Veteran for nephropathy, the examiner noted that the Veteran was only started on medication to protect his kidneys and that there was no current treatment for nephropathy.  However, the examination report also noted the Veteran was diagnosed with microalbuminuria, a kidney disease and a complication of diabetes.  

The examiner noted that the Veteran's diabetes caused absenteeism from work because he had to monitor his sugars more frequently and had to take additional breaks for this causing him to miss time from work.  During the examination, the Veteran reported that he retired due to years of service, but then noted that he was medically retired due to herniated discs in his lower back.  The examiner noted mild to severe effects on his ability to do chores, exercise and drive; mild effects on his ability to bathe; and that he was prevented from sports and recreation.  The examiner noted that the Veteran must monitor/regulate his activities, plan ahead, and schedule his eating accordingly.  

VA treatment records note the Veteran's diabetes was controlled with at home insulin and self-management until early 2011 when treatment records noted the Veteran had poor control over his blood sugar levels.  At this time insulin pump therapy was recommended; however treatment records noted the Veteran was reluctant to accept an insulin pump.  An insulin pump was started in February 2012.  

A diabetes management note from July 2012 noted the Veteran was using an insulin pump.  He denied unexplained weight loss or gain, chest pains, or shortness of breath.  November 2012 treatment records note the Veteran's blood sugars were high.  Unexplained weight loss or gain, chest pains, or shortness of breath were again denied in December 2012.  

In the most recent VA treatment record from May 2013, it was noted that the Veteran had problems with his insulin pump.  However, there were no complaints of unexplained weight loss or gain, no chest pain, no shortness of breath, no gastrointestinal problems, and no genitourinary system problems.  

The Veteran underwent a second VA examination on June 7, 2013.  It was noted that diabetes was diagnosed in 1980.  The examiner noted the Veteran's diabetes was controlled by a restricted diet, a diabetic pump, and a walking program.  The Veteran noted that he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions at least twice a month.  No hospitalizations for ketoacidosis or hypoglycemic reactions were noted.  Additionally, the Veteran did not report unintentional weight loss or progressive loss of strength due to his diabetes.  Diabetic retinopathy was noted, but no other complications of diabetes were noted.  The examiner did note that the Veteran stopped working in 2000 due to herniated discs and diabetes.  

Analysis

Based on the above, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent prior to June 7, 2013.  While the Veteran had diabetes requiring insulin, restricted diet and regulation of activities, the medical evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.  Also, there was no evidence of, and the Veteran continually denied, progressive weight loss or loss of strength to warrant higher ratings.

As noted earlier, the RO increased the rating to 60 percent, effective from June 7, 2013, based on the disability picture shown at the VA examination of that same date.  Specifically, the Veteran reported episodes of ketoacidosis or hypoglycemic reactions which required him to see his diabetic provider at least twice a month.  However, the preponderance of the evidence is against a rating in excess of 60 percent from June 7, 2013.  To establish a disability rating of 100 percent, the evidence must show three hospitalizations within a year for ketoacidosis or hypoglycemic reactions or weekly visits to a diabetic provider.  There is no evidence of ketoacidosis or hypoglycemic reactions requiring any hospitalizations.  While the Veteran visited a diabetic care provider, it was not on a weekly basis, but rather the Veteran reported it was twice a month.  Additionally, the Veteran denies progressive loss of weight and strength.  

The Board acknowledges that the Veteran's diabetes results in significant impairment.  However, the Board is obligated to apply the regulatory rating criteria.  For reasons explained above, increased ratings for the diabetes are not warranted at any time during the period contemplated by this appeal.  The Veteran may always advance an increased rating claim if the severity of his diabetes should increase in the future.

      Extraschedular Rating 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria for the disability at issue.  The current applicable Code expressly addresses the Veteran's disability and associated limitations, including medications and diet requirements.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability evaluation in excess of 40 percent, prior to June 7, 2013, for the Veteran's service-connected diabetes mellitus is not warranted.  Entitlement to a disability evaluation in excess of 60 percent, from June 7, 2013, for the Veteran's service-connected diabetes mellitus is not warranted.


REMAND 

As noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU prior to June 7, 2013.  The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported at his December 2008 examination that his diabetes contributed to his absenteeism from his employment.  Additionally, on July 2013 examination, the examiner noted that the Veteran stopped working in 2000 due to herniated discs and diabetes.  Accordingly and in light of the Court's decision in Rice, the Board finds that a claim for TDIU prior to June 7, 2013, has been raised by the record.

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the Veteran with a TDIU application form for his completion, and send him the appropriate notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.

2. After completion of the above and any further development deemed necessary, the RO should formally adjudicate the claim of TDIU prior to June 7, 2013.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


